Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 1 of 13 Page ID #:357



   1       HOGAN LOVELLS US LLP
           Michele W. Sartori (Admitted Pro Hac Vice)
   2       James R. Johnson (Admitted Pro Hac Vice)
           555 Thirteenth Street, N.W.
   3       Washington, D.C. 20004
           Telephone: (202) 637-5600
   4       Facsimile: (202) 637-5910
           michele.sartori@hoganlovells.com
   5       james.johnson@hoganlovells.com
   6       HOGAN LOVELLS US LLP
           Stephanie Yonekura (Bar No. 187131)
   7       Jordan D. Teti (Bar No. 284714)
           1999 Avenue of the Stars, Suite 1400
   8       Los Angeles, California 90067
           Telephone: (310) 785-4600
   9       Facsimile: (310) 785-4601
           stephanie.yonekura@hoganlovells.com
  10       jordan.teti@hoganlovells.com
  11       Attorneys for Defendant
           Med-Pharmex, Inc.
  12
  13                          UNITED STATES DISTRICT COURT
  14                        CENTRAL DISTRICT OF CALIFORNIA
  15
  16       UNITED STATES OF AMERICA,                    Case No.: 2:20-cv-09844-JAK-AFM
  17                      Plaintiff,                    STIPULATED [PROPOSED]
                                                        PROTECTIVE ORDER 1
  18             v.
  19       MED-PHARMEX, INC., a
           corporation, GERALD P. MACEDO
  20       and VINAY M. RANGNEKAR,
           PH.D., individuals
  21
                          Defendants.
  22
  23
  24
  25
  26
  27   1
        This Stipulated [Proposed] Protective Order is based substantially on the model
  28   protective order provided under Magistrate Judge Alexander F. MacKinnon’s
       Procedures.
                                                    1
                                        STIPULATED PROTECTED ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 2 of 13 Page ID #:358



   1   1.    A.     PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure may be warranted. Accordingly, Plaintiff United States of America
   5   (“United States”) and Defendants Med-Pharmex, Inc. (“Med-Pharmex”), Gerald P.
   6   Macedo, and Vinay M. Rangnekar, Ph.D. (together, the “Parties”; each
   7   individually, a “Party”) hereby stipulate to and petition the Court to enter the
   8   following Stipulated Protective Order. The Parties acknowledge that this Order
   9   does not confer blanket protections on all disclosures or responses to discovery and
  10   that the protection it affords from public disclosure extends only to the limited
  11   information or items that are entitled to confidential treatment under the applicable
  12   legal principles.
  13         B.     GOOD CAUSE STATEMENT
  14         This action is likely to involve trade secrets, technical and/or proprietary
  15   information for which special protection from public disclosure is warranted. Such
  16   confidential and proprietary materials and information consist of, among other
  17   things, Med-Pharmex’s confidential business or financial information, information
  18   regarding Med-Pharmex’s confidential business practices, or other confidential
  19   manufacturing, research, development, or commercial information, information
  20   otherwise generally unavailable to the public, or which may be privileged or
  21   otherwise protected from disclosure under state or federal statutes, court rules, case
  22   decisions, or common law. Such confidential materials and information may also
  23   consist of, among other things, highly personal information that is not generally
  24   disclosed to the public by that Party or person, including but not limited to social
  25   security numbers, dates of birth, financial account numbers, passwords, and home
  26   addresses. In addition, the United States acknowledges that the Trade Secrets Act,
  27   the Federal Food, Drug, and Cosmetic Act (FDCA), and FDA regulations protect
  28   trade secrets and confidential commercial information. See 18 U.S.C. § 1905; 21
                                                -2-
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 3 of 13 Page ID #:359



   1   U.S.C. § 331(j); 5 U.S.C. § 552; 21 C.F.R. Parts 20 and 21. Accordingly, to
   2   expedite the flow of information, to facilitate the prompt resolution of disputes over
   3   confidentiality of discovery materials, to adequately protect information the Parties
   4   are entitled and/or required to keep confidential, to ensure that the Parties are
   5   permitted reasonable necessary uses of such material in preparation for and in the
   6   conduct of trial, to facilitate compliance with Local Civil Rule 79-5 regarding the
   7   sealing of documents, and to serve the ends of justice, a protective order for such
   8   information is justified in this matter. It is the intent of the Parties that information
   9   will not be designated as confidential for tactical reasons and that nothing be so
  10   designated without a good faith belief that it has been maintained in a confidential,
  11   non-public manner, and there is good cause why it should not be part of the public
  12   record of this case.
  13         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
  14                SEAL
  15         The Parties further acknowledge, as set forth in Section 10.3, below, that this
  16   Stipulated Protective Order does not entitle them to file confidential information
  17   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  18   and the standards that will be applied when a Party seeks permission from the court
  19   to file material under seal.
  20         There is a strong presumption that the public has a right of access to judicial
  21   proceedings and records in civil cases. In connection with non-dispositive motions,
  22   good cause must be shown to support a filing under seal. See Kamakana v. City and
  23   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  24   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  25   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  26   require good cause showing), and a specific showing of good cause or compelling
  27   reasons with proper evidentiary support and legal justification, must be made with
  28   respect to Protected Material that a Party seeks to file under seal. The Parties’ mere
                                                  -3-
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 4 of 13 Page ID #:360



   1   designation of Discovery Material as CONFIDENTIAL does not—without the
   2   submission of competent evidence by declaration, establishing that the material
   3   sought to be filed under seal qualifies as confidential, privileged, or otherwise
   4   protectable—constitute good cause.
   5         Further, if a Party requests sealing related to a dispositive motion or trial,
   6   then compelling reasons, not only good cause, for the sealing must be shown, and
   7   the relief sought shall be narrowly tailored to serve the specific interest to be
   8   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   9   2010). For each item or type of information, document, or thing sought to be filed
  10   or introduced under seal in connection with a dispositive motion or trial, the Party
  11   seeking protection must articulate compelling reasons, supported by specific facts
  12   and legal justification, for the requested sealing order. Again, competent evidence
  13   supporting the application to file documents under seal must be provided by
  14   declaration.
  15         Any document that is not confidential, privileged, or otherwise protectable in
  16   its entirety will not be filed under seal if the CONFIDENTIAL portions can be
  17   redacted. If documents can be redacted, then a redacted version for public viewing,
  18   omitting only the confidential, privileged, or otherwise protectable portions of the
  19   document, shall be filed. Any application that seeks to file documents under seal in
  20   their entirety should include an explanation of why redaction is not feasible.
  21   2.    DEFINITIONS
  22         2.1      Action: the above-captioned action, United States of America v. Med-
  23   Pharmex, Inc., et al., Case No.: 2:20-cv-09844-JAK-AFM.
  24         2.2      Challenging Party: a Party or Non-Party that challenges the
  25   designation of information or items under this Order.
  26         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
  27   how it is generated, stored or maintained) or tangible things that qualify for
  28
                                                 -4-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 5 of 13 Page ID #:361



   1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   2   the Good Cause Statement.
   3         2.4    Counsel: Outside Counsel of Record and In-House Counsel (as well as
   4   their support staff, in-house contractors, and professional litigation-support
   5   vendors); attorneys in the United States Department of Justice (as well as their
   6   support staff, in-house contractors, and professional litigation-support vendors); and
   7   attorneys in the United States Department of Health and Human Services Office of
   8   the General Counsel, including attorneys in the Food and Drug Administration
   9   Office of the Chief Counsel (as well as their support staff, in-house contractors, and
  10   professional litigation-support vendors).
  11         2.5    Designating Party: a Party or Non-Party that designates information or
  12   items that it produces in disclosures or in responses to discovery as
  13   “CONFIDENTIAL.”
  14         2.6    Discovery Material: all items or information, regardless of the medium
  15   or manner in which it is generated, stored, or maintained (including, among other
  16   things, testimony, transcripts, and tangible things), that are produced or generated in
  17   disclosures or responses to discovery in this matter.
  18         2.7    Expert: a person with specialized knowledge or experience in a matter
  19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  20   an expert witness or as a consultant in this Action and FDA employees who serve
  21   as expert witnesses or consultants for the United States in this Action
  22         2.8    In-House Counsel: attorneys who are employees of a Defendant to this
  23   Action. In-House Counsel does not include Outside Counsel of Record or any other
  24   outside counsel.
  25         2.9    Non-Party: any natural person, partnership, corporation, association or
  26   other legal entity not named as a Party to this action.
  27         2.10 Outside Counsel of Record: attorneys who are not employees of a
  28   Defendant to this Action but are retained to represent or advise a Defendant to this
                                                   -5-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 6 of 13 Page ID #:362



   1   Action and have appeared in this Action on behalf of that Defendant or are
   2   affiliated with a law firm that has appeared on behalf of that Defendant, and
   3   includes support staff.
   4         2.11 Party: any Party to this Action, including all of its officers, directors,
   5   or employees.
   6         2.12 Producing Party: a Party or Non-Party that produces Discovery
   7   Material in this Action.
   8         2.13 Professional Vendors: persons or entities that provide litigation
   9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  11   and their employees and subcontractors.
  12         2.14 Protected Material: any Discovery Material that is designated as
  13   “CONFIDENTIAL.” Also, in FDA’s regulatory oversight of Med-Pharmex and
  14   apart from discovery in this Action, FDA has received (and may receive in the
  15   future) certain documents and information from Med-Pharmex. To the extent that
  16   those documents or information contain trade secrets and/or confidential
  17   commercial information protected by 18 U.S.C. § 1905, 5 U.S.C. § 552; 21 U.S.C.
  18   § 331(j), and/or 21 C.F.R. Parts 20 and 21, those documents or information shall be
  19   subject to the procedures set forth for filing under seal in Local Civil Rule 79-
  20   5.2.2(b) (“Documents Designated by Another as Confidential Pursuant to a
  21   Protective Order.”).
  22         2.15 Receiving Party: a Party that receives Discovery Material from a
  23   Producing Party.
  24   3.    SCOPE
  25         The protections conferred by this Stipulation and Order cover not only
  26   Protected Material (as defined above), but also (1) any information copied or
  27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  28   compilations of Protected Material; and (3) any testimony, conversations, or
                                                 -6-
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 7 of 13 Page ID #:363



   1   presentations by Parties or their Counsel that might reveal Protected Material.
   2         Any use of Protected Material at trial shall be governed by the orders of the
   3   trial judge. This Order does not govern the use of Protected Material at trial.
   4   4.    DURATION
   5         Once a case proceeds to trial, information that was designated as
   6   CONFIDENTIAL and that is used or introduced as an exhibit at trial becomes
   7   public and will be presumptively available to all members of the public, including
   8   the press, unless compelling reasons supported by specific factual findings to
   9   proceed otherwise are made to the trial judge in advance of the trial or by
  10   appropriate motion. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good
  11   cause” showing for sealing documents produced in discovery from “compelling
  12   reasons” standard when merits-related documents are part of court record).
  13   5.    DESIGNATING PROTECTED MATERIAL
  14         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  15   Each Party or Non-Party that designates information or items for protection under
  16   this Order must take care to limit any such designation to specific material that
  17   qualifies under the appropriate standards. The Designating Party must designate for
  18   protection only those parts of material, documents, items or oral or written
  19   communications that qualify so that other portions of the material, documents,
  20   items or communications for which protection is not warranted are not swept
  21   unjustifiably within the ambit of this Order.
  22         Mass, indiscriminate or routinized designations are prohibited. Designations
  23   that are shown to be clearly unjustified or that have been made for an improper
  24   purpose (e.g., to unnecessarily encumber the case development process or to
  25   impose unnecessary expenses and burdens on other Parties) may expose the
  26   Designating Party to sanctions.
  27         If it comes to a Designating Party’s attention that information or items that it
  28   designated for protection do not qualify for protection, that Designating Party must
                                                -7-
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 8 of 13 Page ID #:364



   1   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   2         5.2    Manner and Timing of Designations. Except as otherwise provided in
   3   this Order (see, e.g., Section 2.14 above), or as otherwise stipulated or ordered,
   4   Discovery Material that qualifies for protection under this Order must be clearly so
   5   designated before the material is disclosed or produced.
   6         Designation in conformity with this Order requires:
   7                (a)    for information in documentary form (e.g., paper or electronic
   8   documents, but excluding transcripts of depositions or other pretrial or trial
   9   proceedings), that the Producing Party affix at a minimum, the legend
  10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  11   contains protected material or to each file name. If the Producing Party only seeks
  12   to mark a portion of the material on a page as “CONFIDENTIAL,” then the
  13   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  14   appropriate markings in the margins).
  15                (b)    for testimony given in depositions, that the Designating Party
  16   specifies the portions of testimony to be designated as “CONFIDENTIAL” (i) on
  17   the record before the close of the deposition, or (ii) within 30 days after receipt by
  18   counsel for the Designating Party of the final copy of any deposition transcript. In
  19   the same manner, the entirety of testimony at any deposition may be designated as
  20   “CONFIDENTIAL,” if appropriate.
  21                (c)    for information produced in some form other than documentary
  22   and for any other tangible items, that the Producing Party affix in a prominent place
  23   on the exterior of the container or containers in which the information is stored the
  24   legend “CONFIDENTIAL.” If only a portion or portions of the information
  25   warrants protection, the Producing Party, to the extent practicable, shall identify the
  26   protected portion(s).
  27         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  28   failure to designate qualified information or items does not, standing alone, waive
                                                 -8-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 9 of 13 Page ID #:365



   1   the Designating Party’s right to secure protection under this Order for such
   2   material. Upon timely correction of a designation, the Receiving Party must make
   3   reasonable efforts to assure that the material is treated in accordance with the
   4   provisions of this Order.
   5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   6         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   7   designation of confidentiality at any time that is consistent with the Court’s
   8   Scheduling Order.
   9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  10   resolution process under Local Rule 37-1 et seq.
  11         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
  12   joint stipulation pursuant to Local Rule 37-2.
  13         6.4    The burden of persuasion in any such challenge proceeding shall be on
  14   the Designating Party. Frivolous challenges, and those made for an improper
  15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  16   Parties) may expose the Challenging Party to sanctions. Unless the Designating
  17   Party has waived or withdrawn the confidentiality designation, all Parties shall
  18   continue to afford the material in question the level of protection to which it is
  19   entitled under the Producing Party’s designation until the Court rules on the
  20   challenge.
  21   7.    DISCLOSURE OF “CONFIDENTIAL” INFORMATION OR ITEMS TO
  22         EXPERTS.
  23         7.1    In addition to disclosure to Counsel (as defined in this Order),
  24   Professional Vendors (as defined in this Order), and court staff, a Receiving Party
  25   may disclose any information or item designated “CONFIDENTIAL” to Experts
  26   (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
  27   necessary for this Action and who have signed the “Acknowledgment and
  28   Agreement to Be Bound” (Exhibit A). Experts (as defined in this Order) may use
                                                 -9-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 10 of 13 Page ID #:366



    1   Protected Material that is disclosed or produced by another Party or by a Non-Party
    2   in connection with this Action only for purposes related to this Action. FDA
    3   employees who serve as an expert witness or consultant for the Plaintiff in this
    4   action are permitted access to Protected Material, but they are not required to sign
    5   Exhibit A and nothing in this Order limits their use of such Protected Material to
    6   purposes related to this Action (see section 10.4).
    7   8.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    8         PRODUCED IN THIS LITIGATION
    9         The terms of this Order are applicable to information produced by a Non-
  10    Party in this Action and designated as “CONFIDENTIAL.” Such information
  11    produced by Non-Parties in connection with this litigation is protected by the
  12    remedies and relief provided by this Order. Nothing in these provisions should be
  13    construed as prohibiting a Non-Party from seeking additional protections.
  14    9.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  15          PROTECTED MATERIAL
  16          When a Producing Party gives notice to Receiving Parties that certain
  17    inadvertently produced material is subject to a claim of privilege or other
  18    protection, the obligations of the Receiving Parties are those set forth in Federal
  19    Rule of Civil Procedure 26(b)(5)(B) and any stipulated protective order entered in
  20    this Action pursuant to Federal Rule of Evidence Rule 502.
  21    10.   MISCELLANEOUS
  22          10.1 Right to Further Relief. Nothing in this Order abridges the right of any
  23    person to seek its modification by the Court in the future.
  24          10.2 Right to Assert Other Objections. By stipulating to the entry of this
  25    Protective Order, no Party waives any right it otherwise would have to object to
  26    disclosing or producing any information or item on any ground not addressed in
  27    this Stipulated Protective Order. Similarly, no Party waives any right to object on
  28
                                                 - 10 -
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 11 of 13 Page ID #:367



    1   any ground to use in evidence of any of the material covered by this Protective
    2   Order.
    3         10.3 Filing Protected Material. A Party that seeks to file under seal any
    4   Protected Material must comply with Local Civil Rule 79-5. Protected Material
    5   may only be filed under seal pursuant to a court order authorizing the sealing of the
    6   specific Protected Material at issue. If a Party’s request to file Protected Material
    7   under seal is denied by the court, then the Receiving Party may file the information
    8   in the public record unless otherwise instructed by the court.
    9         10.4 Notwithstanding the foregoing, nothing in this Order shall be
  10    construed to limit the ability or authority of employees of the United States
  11    Department of Justice, the United States Department of Health and Human
  12    Services, and the United States Food and Drug Administration to access
  13    documents, testimony, or other information received from Defendants in this action.
  14          10.5 Nothing in this Order shall impose any restrictions on the use or
  15    disclosure of Protected Material by the Department of Justice, HHS, or FDA for
  16    law-enforcement or regulatory purposes or pursuant to any legal obligation imposed
  17    on the Department, HHS, or FDA, including but not limited to a request from the
  18    United States Congress and a request under the Freedom of Information Act.
  19    11.   VIOLATION
  20          Any violation of this Order may be punished by appropriate measures
  21    including, without limitation, contempt proceedings and/or monetary sanctions.
  22
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  23
  24
         Dated: April 15, 2021        HOGAN LOVELLS US LLP
  25
                                      By: /s/ Jordan D. Teti
  26                                  Michele Sartori (Admitted Pro Hac Vice)
                                      Jordan D. Teti
  27
                                      Attorneys for Defendant Med-Pharmex, Inc.
  28
                                                 - 11 -
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 12 of 13 Page ID #:368



    1
    2
         Dated: April 15, 2021        CROWELL & MORING LLP
    3
                                      By: /s/ Chalana Damron
    4                                 Chalana N. Damron (Admitted Pro Hac Vice)
                                      John Fuson (Admitted Pro Hac Vice)
    5                                 David Griffith
    6                                 Attorneys for Defendants Gerald P. Macedo and
                                      Vinay M. Rangnekar
    7
    8
         Dated: April 15, 2021        UNITED STATES OF AMERICA
    9
                                      By: /s/ Rachel Baron
  10                                  Rachel Baron
  11                                  Attorneys for Plaintiff United States of America
  12
  13
                              LOCAL RULE 5-4.3.4 ATTESTATION
  14
               I attest and certify that all above-referenced signatories listed, on whose
  15
        behalf this filing is submitted, concur with the filing’s content and have authorized
  16
        the filing.
  17
  18
         Dated: April 15, 2021                 By: /s/ Jordan D. Teti
  19                                           Jordan D. Teti
  20
  21
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  22
        DATED:        4/16/2021
  23
  24
  25    HON. ALEXANDER F. MacKINNON
        United States Magistrate Judge
  26
  27
  28
                                                 - 12 -
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-09844-JAK-AFM Document 38 Filed 04/16/21 Page 13 of 13 Page ID #:369



    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4   I, _____________________________ [print or type full name], of
    5   _________________ [print or type full address], declare under penalty of perjury
    6   that I have read in its entirety and understand the Stipulated Protective Order that
    7   was issued by the United States District Court for the Central District of California
    8   on [date] in the case of United States of America v. Med-Pharmex, Inc., et al., Case
    9   No.: 2:20-cv-09844-JAK-AFM. I agree to comply with and to be bound by all the
  10    terms of this Stipulated Protective Order and I understand and acknowledge that
  11    failure to so comply could expose me to sanctions and punishment in the nature of
  12    contempt. I solemnly promise that I will not disclose in any manner any
  13    information or item that is subject to this Stipulated Protective Order to any person
  14    or entity except in strict compliance with the provisions of this Order. I further
  15    agree to submit to the jurisdiction of the United States District Court for the Central
  16    District of California for enforcing the terms of this Stipulated Protective Order,
  17    even if such enforcement proceedings occur after termination of this action. I
  18    hereby appoint __________________________ [print or type full name] of
  19    _______________________________________ [print or type full address and
  20    telephone number] as my California agent for service of process in connection with
  21    this action or any proceedings related to enforcement of this Stipulated Protective
  22    Order.
  23    Date:
  24    City and State where sworn and signed:
  25
  26    Printed name:
  27
  28    Signature:
                                                 - 13 -
                                    STIPULATED PROTECTIVE ORDER
